Citation Nr: 0029124	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  94-15 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a chronic fungal 
infection of the toes, feet and groin areas.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  A hearing was held before a hearing officer 
at the RO in April 1995, and the hearing officer's decision 
was entered in August 1995.  

The appeal was last before the Board in May 1998, at which 
time it was remanded for further development.  Following 
completion of the requested development, the RO, in a 
Supplemental Statement of the Case (SSOC) which was mailed to 
the veteran in March 1999, continued to deny the benefit 
sought on appeal.

Thereafter, the appeal was returned to the Board.


REMAND

In the above-cited May 1998 Board remand, the RO was directed 
to arrange for the veteran to undergo "a special examination 
in dermatology to determine whether or not there [was] any 
relationship between any [ascertained] skin disorder" 
involving the veteran's "feet and groin, to include a fungal 
infection, and his period of service."  The above-cited March 
1999 SSOC reflects that a "[c]ontract dermatology" 
examination was accomplished on October 21, 1998.  The file 
elsewhere contains a report, dated October 21, 1998, 
pertaining to the veteran's examination by one Roy E. 
Nickles, M.D.  However, ignoring whether such examination 
(which was ostensibly prepared at the behest of "Workside 
Partners" of N. Charleston, South Carolina) was in fact 
conducted at VA request, the examination is shown to not be 
responsive to the Board's above-quoted examination 
directive/instructions.  In this regard, Dr. Nickles was of 
the opinion that the veteran had chronic tinea cruris (then 
in remission) involving areas including the groin, and 
probable tinea pedis between the toes of each foot.  However, 
Dr. Nickles offered no opinion bearing on a possible service 
etiology for the veteran's skin disorders.  It bears emphasis 
that, at an April 1995 personal hearing, the veteran 
indicated that he initially experienced fungal infections 
(involving the groin and between his toes) in Vietnam after 
extensive walking through swampy areas.  In addition, a 
report pertaining to VA outpatient treatment rendered the 
veteran in July 1997 reflects an assessment of "[p]robable 
interdigital mycosis related to" the veteran's tour of duty 
in Vietnam.

Given the foregoing, then, and because the Board is of the 
view that the examination by Dr. Nickles was not responsive 
to the examination instructions contained in the May 1998 
remand, it is of the opinion, in accordance with Stegall v. 
West, 11 Vet. App. 268, 271 (1998), that pertinent 
reexamination by VA, as specified in greater detail below, 
should be accomplished before further appellate action 
ensues.  Further development to facilitate the performance of 
the same is, therefore, specified below.

Accordingly, the case is REMANDED for the following:

1.  The RO should appropriately contact 
the veteran and request that he provide 
the names, addresses and dates of 
treatment of all non-VA health care 
providers who may have treated him for 
skin problems over the preceding three 
years.  The veteran should also specify 
whether he has received outpatient 
treatment at any VA facility other than 
the VA Medical Center in Charleston, 
South Carolina.  In light of the 
veteran's response (if any) and after 
obtaining any necessary authorization, 
the RO should obtain copies of all 
indicated non-VA treatment records.  In 
any event, the RO should procure copies 
of all reports reflecting treatment 
rendered the veteran from September 1998 
to February 1999 and since December 1999 
at the VA Medical Center in Charleston, 
South Carolina.  

2.  Thereafter, the RO should arrange for 
the veteran to undergo VA examination by 
a specialist in dermatology, if 
available, to ascertain whether the 
veteran has any chronic skin disease(es).  
As to any skin condition(s) so assessed, 
the examiner, after reviewing the record 
to specifically include the above-cited 
report pertaining to VA outpatient 
treatment rendered the veteran in July 
1997, should offer an opinion as to 
whether it is at least as likely as not 
that such condition(s) is(are) 
etiologically related to the veteran's 
period of service.  Any special 
diagnostic studies deemed necessary 
should be performed.  It is imperative 
that the claims folder, as well as a copy 
of this remand, be provided to the 
examiner for review prior to the 
examination.  The rationale for all 
opinions expressed should be fully 
explained.

3.  The RO should then review the report 
pertaining to the VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
the examination is in compliance with the 
Board's 
examination instructions.  Any necessary 
corrective action should be undertaken.

4.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issue on appeal.

5.  If the benefit sought on appeal is 
not granted, both he and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case. 


Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on any matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


